Case 1:18-cv-00106-SPW-TJC Document 66 Filed 06/16/20 Page 1 of 4

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

JUN 16 2020

BILLINGS DIVISION Clerk, US Disinict Court
District Of Montana
Billings
ESTATE OF SEAN PATRICK

O’BRIEN, ROBIN LARSON, and
K.O., a minor child, by and through
Personal Representative Robin Larson,

Plaintiff,
VS.

CITY OF LIVINGSTON, a political
subdivision of the State of Montana,
KEVIN ENGLE, ANDREW
EMANUEL, DALE JOHNSON, and
JOHN DOES 1-10,

Defendants.

 

 

CV 18-106-BLG-SPW

ORDER

Before the Court are United States Magistrate Judge Cavan’s findings and

recommendation issued May 12, 2020. (Doc. 64). Judge Cavan recommends the

Court grant in part and deny in part Defendant City of Livingston’s and Defendant

Dale Johnson’s motion for summary judgment.

I. Standard of review

The Plaintiffs’ filed a timely objection to the findings and recommendation.

(Doc. 65). The Plaintiffs are entitled to de novo review of those portions of Judge

Cavan’s findings and recommendation to which they properly object. 28 U.S.C. §
Case 1:18-cv-00106-SPW-TJC Document 66 Filed 06/16/20 Page 2 of 4

636(b)(1); Fed. R. Civ. P. 72(b)(3). All other portions of Judge Cavan’s findings
and recommendation are subject to clear error review. McDonnell Douglas Corp.
v, Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
II. Judge Cavan’s recommendations

Judge Cavan recommended the Court grant summary judgment in favor of
Defendant Dale Johnson on all claims; grant summary judgment in favor of
Defendant City of Livingston as to Counts I, II, and VI, and as to Count III to the
extent it is based on negligent hiring and supervision and negligent adoption and/or
enforcement of policies; deny Defendant City of Livingston summary judgment as
to Count III to the extent it is based on the negligent conduct of Defendants Kevin
Engle and Andrew Emanuel; and deny Defendant City of Livingston summary
judgment as to Counts IV and V.
Ill. The Plaintiffs’ objection

The Plaintiffs make a lone objection: “To the extent the Findings and
Recommendation state that if Engle and Emanuel are found to be entitled to
qualified immunity, the City does not have to defend and indemnify them for civil
rights violations, the Plaintiffs object. The Plaintiffs maintain, as articulated in
prior briefing, that the City has a duty to defend and indemnify Engle and Emanuel
for any and all tortious conduct or civil rights violations for which they are found

to be liable at trial.” (Doc. 65 at 1-2) (emphasis original).
Case 1:18-cv-00106-SPW-TJC Document 66 Filed 06/16/20 Page 3 of 4

The Court overrules the Plaintiffs’ objection. Engle and Emanuel cannot be
found liable for a civil rights violation at trial because the Court previously granted
them qualified immunity from § 1983 liability. (Doc. 59).

IV. Conclusion and order

It is hereby ordered:

1. Judge Cavan’s findings and recommendation (Doc. 64) are adopted in
full;

2. The Plaintiffs’ objection (Doc. 65) is overruled;

3. Defendant City of Livingston’s and Defendant Dale Johnson’s motion for
summary judgment (Doc. 44) is granted in part and denied in part. Summary
judgment is granted in favor of Defendant Dale Johnson on all claims; summary
judgment is granted in favor of Defendant City of Livingston as to Counts I, II, and
VI, and as to Count III to the extent it is based on negligent hiring and supervision
and negligent adoption and/or enforcement of policies; summary judgment is
denied to Defendant City of Livingston as to Count III to the extent it is based on
the negligent conduct of Defendants Kevin Engle and Andrew Emanuel; and
summary judgment is denied to Defendant City of Livingston as to Counts IV and

V.
Case 1:18-cv-00106-SPW-TJC Document 66 Filed 06/16/20 Page 4 of 4

DATED this /6 “is of June, 2020.

SUSAN P. WATTERS
United States District Judge
